Citation Nr: 1630823	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 2000 to September 2006.  He died in December 2010.  The appellant is the Veteran's daughter.

This matter came to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefits sought on appeal.

Although there has been previous correspondence to the appellant via her custodian, the record shows that the appellant has attained the age of 18 years and the Board is not aware of any reason to conclude that the appellant does not have legal capacity.  Thus, the decision has been captioned without reference to a fiduciary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death on December [redacted], 2010 was immediately due to anoxic/hypoperfusion and severe brain injury, with the underlying cause of presumed toxic ingestion/overdose, and contributing conditions of multi-organ failure (secondary to above diagnosis) with renal hepatic failure, severe shock, and rhabdomyolysis. 
 
2.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD), LI compression fracture, tinnitus, and left lower extremity incomplete paralysis associated with LI compression fracture.
 
3.  PTSD was a significant contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

These duties are not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions do not apply to claims that could not be substantiated through such notice and assistance). In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the appellant in substantiating her claim.

In order for service connection for the cause of a Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death. A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.
 
Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1). See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).
 
As indicated above, the appellant in this case is the Veteran's daughter.  The appellant seeks service connection for the cause of the Veteran's death.  Through her mother and her representative, she has contended that the Veteran's service-connected PTSD contributed to his death.  

The Veteran died in December 2010. The death certificate reflects that the immediate cause of death was anoxic/hypoperfusion and severe brain injury, with the underlying cause of presumed toxic ingestion/overdose, and contributing conditions of multi-organ failure (secondary to above diagnosis) with renal hepatic failure, severe shock, and rhabdomyolysis.
 
At the time of the Veteran's death, he was service-connected for PTSD, LI compression fracture, tinnitus, and left lower extremity incomplete paralysis associated with LI compression fracture. 

A March 2010 VA examination, performed to evaluate the severity of the Veteran's service-connected PTSD prior to his death, reflects the examiner's opinion that PTSD was his primary diagnosis, with major depressive disorder and polysubstance dependence secondary to PTSD.

The Veteran was admitted to the Methodist Medical Center on December [redacted], 2010. It was noted that the Veteran had been diagnosed with pancreatic cancer around Thanksgiving of that same year.  He was put on oral chemotherapy and antinausea medication.  The Veteran had become increasingly depressed over the recent diagnosis of pancreatic cancer, and had gone to stay at a friend's house the night before but did not wake up in the morning.   Per description of the friend as related by the Veteran's father, the Veteran stopped breathing, and CPR was started until EMS took over and brought him to the emergency room. He remained unresponsive and died the following day.

The VA provided an opinion in June 2011.  On the issue of whether the Veteran's cause of death was related to his service-connected PTSD, the examiner found that she could not resolve this issue without resort to mere speculation.  She opined that his death was unlikely due to PTSD, but then found that there were so many unanswered questions, she could not answer definitively and that the chemistry and medical problems were outside her area of expertise.

A December 2012 opinion from a private physician reflected his report that he had reviewed the Veteran's death certificate and medical records regarding his pancreatic cancer.  He found that it was as likely as not that the Veteran's pancreatic cancer and chemotherapy treatment would have exacerbated his PTSD symptoms and lead him to look for relief with substances that he has used in the past to ameliorate those feelings of horror, fear, and helplessness.

A November VA 2014 opinion reflects the examiner's acknowledgement that the Veteran had a well-established history of drug problems, PTSD, and depression prior to his death.  The examiner found that his PTSD clearly either caused or exacerbated his other issues beyond their normal course, noting the Veteran's intentional overdose in October 2009.  The Veteran had undergone a VA examination in March 2010, nine months before his death, that revealed polysubstance dependence, "full blown PTSD, and severe depression."  The examiner reviewed the Veteran's private medical records reflecting his terminal emergency room visit on December [redacted], 2010, and his subsequent death the following day.  The examiner noted that the Veteran's blood drawn at the time of his admission was negative for all drugs, and the blood drawn the following day revealed that his alcohol level at that time was minimally elevated.   He found that the history and context of the situation was consistent with a suicide or intentional overdose; however, results of toxicology reports contradicted this.  The examiner stated that he could not rule out suicide from other means but that he saw no evidence of that either.  The examiner concluded that the available records did not offer any definitive evidence of a cause of death that he could ascertain, and that without that information, he could not provide an opinion as to whether the Veteran's death was linked to a service-connected disability.

In a March 2016 opinion, the examiner who provided the cause of death on the Veteran's death certificate reported that he had reviewed the June 2011 VA opinion and that, had he known of the Veteran's PTSD, he would have listed PTSD as a significant condition contributing to the Veteran's death.  The examiner found that the Veteran's PTSD would explain his alcohol and substance abuse which would have complicated his pancreatic cancer and hepatic issues as his blood alcohol level was elevated at the time of admission.  This would have been "poison to his organs."  The examiner opined that the Veteran's PTSD was as likely as not contributory to his death.

After a review of all the evidence of record, the Board finds an approximate balance of negative and positive evidence that the Veteran's service service-connected PTSD substantially or materially contributed to his death.  The June 2011 and November 2014 VA reports are of little probative value, as the examiners found that either their expertise on the matter at issue or the evidence of record was lacking, or that this precluded the rendering of an adequate opinion.

The December 2012 opinion supports a finding that the Veteran's pancreatic cancer led to use of substances, presumably to include alcohol.  The Board finds significant the March 2016 opinion, reflecting the findings of the physician who provided the cause of death listed on the Veteran's death certificate.  This physician opined that the Veteran's PTSD was as likely as not contributory to his death.  He noted that he would have listed PTSD on his death certificate if he had known of the diagnosis, as it had significantly contributed to his death.  This examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Moreover, such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board accords great probative weight to the March 2016 opinion. 

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That is the case here.  Resolving reasonable doubt in favor of the appellant, entitlement to service connection for the cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


